Citation Nr: 0428293	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-02 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial rating for right ear fungal 
infection with tympanic membrane scarring, rated as 0 percent 
disabling from June 17, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service-connection for 
residuals of right ear fungal infection with an evaluation of 
0 percent.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given as to whether an 
increase is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id. at 
126.  Inasmuch as the question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth on 
the title page of this decision.


FINDING OF FACT

The veteran's service-connected residuals of right ear fungal 
infection are manifested by slight scarring of the tympanic 
membrane; he requires only occasional treatment for fungal 
infection.


CONCLUSION OF LAW

The criteria for an evaluation greater than 0 percent for 
residuals of right ear fungal infection with tympanic 
membrane scarring have not been met.  38 U.S.C.A. §§ 1155, 
5107 (2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.2, 4.87 
(Diagnostic Codes 6210, 6211) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the veteran seeks a higher initial evaluation 
for residuals of right ear fungal infection.  The evidence of 
record relevant to the request for a higher evaluation 
includes statements and treatment records from four doctors, 
treatment records from the VA Medical Center (VAMC) in 
Marion, Illinois dated from May 1997 to August 1999, reports 
of three VA medical examinations, copies of two 
prescriptions, lay statements of the veteran, and testimony 
of the veteran at a March 2004 hearing before the undersigned 
Veterans Law Judge.

In an October 1997 letter, Dr. E.C. stated that he had 
treated the veteran for a skin fungus infection which 
primarily involved the veteran's right ear.  Dr. E.C. 
recalled washing the ear out and applying antibiotic 
ointments on many occasions.  In another letter, dated in 
October 1998, Dr. E.C. indicated that he had treated the 
veteran in 1946 for a right ear infection and wax build up.  
He said he also noted some scarring on the right tympanic 
membrane, which he opined was caused by the fungal infection.  
He noted that, until the veteran moved to another town in the 
mid-1950s, he treated the veteran with antibiotics several 
times (though he did not specify for what) and also cleaned 
out the right ear canal with a peroxide solution.  

Treatment records from D.V., M.D., indicate that the veteran 
visited this doctor on three occasions.  In June 1964, Dr. 
D.V. washed out the veteran's ears.  In November 1970, Dr. 
D.V. noted ear swelling with fungus.  In October 1981, Dr. 
D.V. again washed out both ears.

Treatment notes from Drs. M.A. and M.D. do not mention either 
scarring of the right tympanic membrane or active ear 
infection.  In a note dated in February 1994, Dr. M.A. noted 
that the veteran's right ear was stopped up and ringing, and 
in January 1996 he noted the veteran provided a history of 
ear fungus while in service.  One of the two prescriptions in 
evidence was from Dr. M.D.  The prescription for 15 Lotrisone 
tablets was filled in February 2001, with one refill 
available.

Treatment records from VAMC Marion dated from May 1997 to 
August 1999 are silent regarding treatment for ear infection.  
The other prescription in evidence was from VAMC Marion, and 
was for ear drops "[f]or occasional use as an aid to soften, 
loosen and remove excessive earwax."  This prescription, 
filled in June 1998, did not permit refills.

A June 1996 VA examination report shows that the veteran had 
only a moderate amount of cerumen (earwax) in the right ear.  
That portion of the right tympanic membrane which was visible 
appeared normal.

A VA ear examination conducted in June 1997 revealed a 
history of recurrent fungal infections of the right ear with 
residual scarring of the right tympanic membrane and a 
history of recurrent cerumen impactions.  There was no 
evidence of active infection.

A May 2000 VA examiner noted that there is no way of knowing 
whether the scarring previously noted on the right tympanic 
membrane was created by fungal infection.  The examiner noted 
that the veteran claimed that the fungal infection was caused 
by build up of earwax which did not allow the ear to drain.  
The examiner found this claim not credible because the two 
conditions were considered unrelated.  On examination, the 
examiner found a scant amount of earwax in both ear canals.  
The examiner noted that there was no edema, scaling, or any 
discharge from either ear canal.  The tympanic membranes were 
gray with normal cone of light bilaterally, with no bulging, 
retractions, or perforations noted.  The examiner found a 
small area of scarring on the anterior border of the right 
tympanic membrane.  There were no signs of infection noted, 
no active ear disease present, no complications of ear 
disease present, and no infection or effusion in the middle 
or the inner ear.

At his hearing in March 2004 the veteran testified that he 
did not have ear infections too often anymore, but that he 
always uses a peroxide solution to clean his ears of 
accumulated earwax, and neomycin and polymyxin B sulfate for 
itching, scaling, and flaking.  He testified that he may go 
two or three years between infections, and then have several 
in close succession.  He stated that his biggest problem over 
the years has been a build-up of earwax.  When asked if he 
believed that stopping his current ear medications would 
cause the fungal infections to return, the veteran did not 
answer directly, but stated that he was sure that his ears 
would clog with wax as a result.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When a specific 
disability is not listed in the Rating Schedule, rating is 
done by analogy to a disability that is listed in the Rating 
Schedule.  38 C.F.R. § 4.20.

The veteran is rated for residuals of right ear fungal 
infection by application of the rating criteria set forth in 
Diagnostic Codes 6210 and 6211.  38 C.F.R. § 4.87, Diagnostic 
Codes 6210, 6211.  Under Diagnostic Code 6211, a rating of 0 
percent is for application when the veteran has a puncture of 
the tympanic membrane.  There are no other ratings available 
for application under Diagnostic Code 6211.  The only other 
diagnostic code for application for rating the veteran's ear 
disability is Diagnostic Code 6210, chronic otitis externa.  
Under Diagnostic Code 6210 the only rating available is 10 
percent, which is for application when there is swelling, dry 
and scaly or serous discharge, and itching requiring frequent 
and prolonged treatment.  38 C.F.R. § 4.87.

The only evidence of swelling is the November 1970 notation 
by Dr. D.V. of ear swelling with fungus.  There is no 
evidence of any discharge, serous or otherwise.  None of the 
medical evidence since Dr. D.V.'s November 1970 notation has 
indicated the presence of any fungal infection.  The veteran 
complains of itching, but the evidence is that, while the 
veteran has an ongoing problem with earwax build up, he has 
not had any documented fungal infections of the right ear in 
over three decades.  Even if, as is likely, the veteran has 
had undocumented recurrences of fungal infection, it is 
readily apparent from the lack of evidence of treatment that 
the infections do not rise to the level of requiring frequent 
and prolonged treatment.  As noted above, what does require 
frequent treatment is the veteran's recurring problem with 
build up of earwax.  However, the veteran is service 
connected for fungal infection of the right ear, not for 
earwax build-up.  As the May 2000 VA examiner observed, the 
veteran's fungal virus is a separate issue not related to the 
build up of earwax.  

The only evidence of record supportive of the veteran's claim 
for a higher evaluation of his residuals of right ear fungal 
infection consists of the subjective assertions of the 
veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Medical diagnosis, by its very nature, however, requires 
specialized education, training, and experience.  Thus, while 
the veteran is competent as a layperson to describe the 
symptoms he experiences, he is not competent, as the May 2000 
VA examiner observed, to provide medical opinions regarding 
diagnoses or etiology of his ear disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  
The veteran's credible lay testimony regarding his 
observations and the symptoms he experiences, in fact, tend 
to disprove his claim for a higher rating.  At his hearing in 
March 2004, the veteran testified that he may go two or three 
years between ear infections, and that his biggest problem 
over the years has been build-up of earwax, which, it has 
been shown, is unrelated to his residuals of right ear fungal 
infection.  His testimony indicated that his current 
medications keep the build up of earwax, not fungal 
infections, at bay.  

Weighing the evidence and applying it to the schedular 
criteria, the Board finds that the preponderance of the 
evidence is against the claim for a higher evaluation for the 
veteran's residuals of right ear fungal infection.

On November 9, 2000, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the processing of 
veterans' claims.  In adjudicating this veteran's claims for 
a higher initial rating, the Board has considered the 
provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2002. 

Specifically regarding VA's duty to notify, the March 2002 
notification to the veteran apprised him of what the evidence 
must show to establish a higher rating, what additional 
evidence and/or information was needed from the veteran, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  The RO also informed the veteran of the results of 
its rating decisions, and the procedural steps necessary to 
appeal.  Finally, the RO provided two statements of the case 
(SOCs) and four supplemental statements of the case (SSOCs) 
reporting the results of the RO's reviews.

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs).  The 
veteran identified, and the RO obtained and incorporated into 
the record for consideration, treatment records from VAMC 
Marion.  The veteran submitted, and the RO incorporated into 
the record the treatment records from the veteran's four 
private care providers, as well as additional evidence such 
as the evidence of prescribed medications noted above.  The 
veteran was also afforded three VA medical examinations 
directly related to  this claim.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

A rating higher than 0 percent for residuals of right ear 
fungal infection is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



